
	
		IB
		Union Calendar No. 283
		112th CONGRESS
		 2d Session
		H. R. 1741
		[Report No. 112–411, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 5, 2011
			Mr. Smith of Texas
			 (for himself, Mr. Bilirakis,
			 Mr. King of Iowa,
			 Mr. Calvert,
			 Mr. Poe of Texas,
			 Mr. Ross of Florida,
			 Mr. Gallegly,
			 Mr. Akin, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			March 8, 2012
			Additional sponsors: Mrs.
			 Blackburn, Mr.
			 Rohrabacher, Mr. Forbes,
			 Mr. Barletta,
			 Mrs. Myrick,
			 Mr. Bilbray,
			 Mr. Brooks,
			 Mr. Duncan of South Carolina, and
			 Mr. Coble
		
		
			
		
		
			March 8, 2012
			Reported from the
			 Committee on the
			 Judiciary with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			March 8, 2012
			The Committee on
			 Homeland Security discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on May 5, 2011
		
		A BILL
		To authorize the Secretary of Homeland
		  Security and the Secretary of State to refuse or revoke visas to aliens if in
		  the security or foreign policy interests of the United States, to require the
		  Secretary of Homeland Security to review visa applications before adjudication,
		  to provide for the immediate dissemination of visa revocation information, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Visas
			 Act.
		2.Visa refusal and
			 revocation
			(a)Authority of the
			 Secretary of Homeland Security and the Secretary of State
				(1)In
			 generalSection 428 of the Homeland Security Act of 2002 (6
			 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the
			 following:
					
						(b)Authority of the
				Secretary of Homeland Security
							(1)In
				generalNotwithstanding section 104(a) of the Immigration and
				Nationality Act (8 U.S.C. 1104(a)) or any other provision of law, and except
				for the authority of the Secretary of State under subparagraphs (A) and (G) of
				section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)), the Secretary—
								(A)shall have exclusive
				authority to issue regulations, establish policy, and administer and enforce
				the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)
				and all other immigration or nationality laws relating to the functions of
				consular officers of the United States in connection with the granting and
				refusal of a visa; and
								(B)may refuse or revoke any
				visa to any alien or class of aliens if the Secretary, or designee, determines
				that such refusal or revocation is necessary or advisable in the security
				interests of the United States.
								(2)Effect of
				revocationThe revocation of any visa under paragraph
				(1)(B)—
								(A)shall take effect
				immediately; and
								(B)shall automatically
				cancel any other valid visa that is in the alien’s possession.
								(3)Judicial
				reviewNotwithstanding any
				other provision of law, including section 2241 of title 28, United States Code,
				or any other habeas corpus provision, and sections 1361 and 1651 of such title,
				no court shall have jurisdiction to review a decision by the Secretary of
				Homeland Security to refuse or revoke a visa, and no court shall have
				jurisdiction to hear any claim arising from, or any challenge to, such a
				revocation.
							(c)Authority of the
				Secretary of State
							(1)In
				generalThe Secretary of
				State may direct a consular officer to refuse a visa requested by, or revoke a
				visa issued to, an alien if the Secretary of State determines such refusal or
				revocation to be necessary or advisable in the interests of the United
				States.
							(2)LimitationNo
				decision by the Secretary of State to approve a visa may override a decision by
				the Secretary of Homeland Security under subsection
				(b).
							.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act and shall apply to visa refusals and
			 revocations occurring before, on, or after such date.
				(b)Issuance of visas at
			 designated consular posts and embassies
				(1)In
			 generalSection 428(i) of the
			 Homeland Security Act of 2002 (6 U.S.C. 236(i)) is amended to read as
			 follows:
					
						(i)Visa issuance at
				designated consular posts and embassiesNotwithstanding any other provision of law,
				except section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) and the
				process established by the President for determining appropriate staffing at
				diplomatic missions and overseas constituent posts, the Secretary of Homeland
				Security—
							(1)shall conduct an on-site
				review of all visa applications and supporting documentation before
				adjudication at all visa-issuing posts in Algeria; Canada; Colombia; Egypt;
				Germany; Hong Kong; India; Indonesia; Iraq; Jerusalem, Israel; Jordan; Kuala
				Lumpur, Malaysia; Kuwait; Lebanon; Mexico; Morocco; Nigeria; Pakistan; the
				Philippines; Saudi Arabia; South Africa; Syria; Tel Aviv, Israel; Turkey;
				United Arab Emirates; the United Kingdom; Venezuela; and Yemen; and
							(2)is authorized to assign employees of the
				Department to each diplomatic and consular post at which visas are issued
				unless, in the Secretary’s sole and unreviewable discretion, the Secretary
				determines that such an assignment at a particular post would not promote
				national or homeland
				security.
							.
				(2)Expedited clearance and
			 placement of Department of Homeland Security personnel at overseas embassies
			 and consular postsThe Secretary of State shall accommodate and
			 ensure—
					(A)not later than 1 year after the date of the
			 enactment of this Act, that Department of Homeland Security personnel assigned
			 by the Secretary of Homeland Security under section 428(i)(1) of the Homeland
			 Security Act of 2002 have been stationed at post such that the post is fully
			 operational; and
					(B)not later than 1 year after the date on
			 which the Secretary of Homeland Security designates an additional consular post
			 or embassy for personnel under section 428(i)(2) of the Homeland Security Act
			 of 2002 that the Department of Homeland Security personnel assigned to such
			 post or embassy have been stationed at post such that the post is fully
			 operational.
					(c)Visa
			 revocation
				(1)InformationSection 428 of the Homeland Security Act of
			 2002 (6 U.S.C. 236) is amended by adding at the end the following:
					
						(j)Visa revocation
				informationIf the Secretary of Homeland Security or the
				Secretary of State revokes a visa—
							(1)the relevant consular,
				law enforcement, and terrorist screening databases shall be immediately updated
				on the date of the revocation; and
							(2)look-out notices shall be
				posted to all Department of Homeland Security port inspectors and Department of
				State consular
				officers.
							.
				(2)Effect of visa
			 revocation; judicial review of visa revocations
					(A)In
			 generalSection 221(i) of the Immigration and Nationality Act (8
			 U.S.C. 1201(i)) is amended by striking the final sentence and inserting the
			 following: A revocation under this subsection shall take effect
			 immediately and shall automatically cancel any other valid visa that is in the
			 alien’s possession. Notwithstanding any other provision of law, including
			 section 2241 of title 28, United States Code, or any other habeas corpus
			 provision, and sections 1361 and 1651 of such title, a revocation under this
			 subsection may not be reviewed by any court, and no court shall have
			 jurisdiction to hear any claim arising from, or any challenge to, such a
			 revocation..
					(B)Effective
			 dateThe amendment made by
			 subparagraph (A) shall take effect on the date of the enactment of this Act and
			 shall apply to revocations under section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)) occurring before, on, or after such
			 date.
					
	
		March 8, 2012
		Reported from the
		  Committee on the
		  Judiciary with an amendment
		March 8, 2012
		The Committee on
		  Homeland Security discharged; committed to the Committee of
		  the Whole House on the State of the Union and ordered to be
		  printed
	
